Matthew M. Levy, J.
In the specific area of the incorporators’ expected activity through the medium of this proposed membership corporation — registration, voting and other electoral matters — it seems to me that no impression should be permitted to be gleaned by the public that the society is an official function and arm of the State. The name selected in the present certificate, therefore, does not meet with my approval (cf. Election Law, § 20; U. S. Code, tit. 18, § 709; see Matter of New York Soul Clinic, 208 Misc. 612).